Citation Nr: 0214409	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-09 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO decision which granted 
service connection for bilateral hearing loss with a 0 
percent (noncompensable) evaluation and granted service 
connection for tinnitus with a 10 percent rating.  In his 
substantive appeal, he indicated that he wanted to appeal 
only the noncompensable rating.  He made no reference to the 
tinnitus, which now has the maximum schedular evaluation.  As 
such, the appeal is limited to the issue listed on the title 
page.  He also requested hearing aids, and has subsequently 
indicated that he has received those hearing aids.

The issues before the Board are taken to include whether 
there is any basis for "staged" ratings at any pertinent 
time, to include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claim addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected bilateral sensorineural 
hearing loss is reflects hearing acuity of level I in the 
right ear, and level I in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp 2002); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.21, 4.85, 4.87, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in the October 2001 Statement of the Case.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  

A review of the veteran's service medical records reflects 
that on service separation examination in November 1978, a 
history of slight, sensorineural hearing loss was noted.  

A private audiogram received in June 2000 reflects pure tone 
thresholds in the right ear of 20, 10, 55, and 50 decibels at 
1000, 2000, 3000, and 4000 hertz respectively.  The pure tone 
thresholds in the left ear were recorded at 15, 45, 65, and 
60 decibels at the same frequencies.  The diagnostic 
impression was bilateral sensorineural hearing loss 
consistent with past exposure to intense noise; left ear 
poorer than right.  

On VA ear diseases examination in May 2001, the veteran 
denied a history of ear infection, ruptured eardrum, or head 
injury.  He reported that he was exposed to a lot of gunfire 
during active military duty.  He said that his hearing got 
gradually worse after his service discharge.  The veteran 
indicated that he had to raise the volume when watching 
television and had difficulty understanding words during 
conversations.  He also complained of constant ringing in the 
ears.  On physical examination of the ears, the auricles were 
normal.  External canals were clean with no evidence of 
scaling, discharge, or edema.  Tympanic membranes were 
intact.  No evidence of discharge of the tympanum or mastoids 
was shown.  The diagnoses included hearing disturbance in 
both ears, likely due to noise exposure during military 
service and constant, bilateral tinnitus, likely due to 
military noise exposure.  

On VA audiological examination in May 2001, the veteran 
reported a progressive, bilateral decrease in hearing 
sensitivity.  He denied a history of chronic ear pathologies 
or vertigo but reported a history of constant, bilateral, 
ringing-type tinnitus that progressed in severity since it's 
initial onset more than ten years ago.  He said that the 
ringing was constant and could sometimes interfere with daily 
habits or routines.  He gave a positive history of military 
noise exposure in the form of artillery, including tanks and 
gunnery.  He reported moderate noise levels in his current 
occupation as a corrections officer.  Audiometric testing 
revealed pure tone thresholds in the right ear of 20, 20, 20, 
45, and 60 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 36.  Pure tone thresholds in the left ear were 20, 
20, 55, 60, and 65 decibels at the same frequencies.  The 
average pure tone threshold for the left ear was 50.  Speech 
recognition scores were 94 percent in the right ear and 92 
percent in the left ear.  The examiner noted that the pure 
tone configuration was consistent with noise-induced hearing 
loss, bilaterally.  

On February 2002 VA ear diseases examination, it was noted 
that the veteran had no signs or symptoms of peripheral 
vestibular disorders, Meniere's syndrome, or any other 
complication of ear disease.  The diagnoses were bilateral, 
sensorineural hearing loss and chronic, bilateral tinnitus.  

On VA audiological examination in February 2002, the veteran 
denied experiencing significant changes in his hearing 
sensitivity, audiometric history or complaints of bilateral 
constant ringing tinnitus, since last evaluated in May 2001.  
Audiometric testing revealed pure tone thresholds in the 
right ear of 20, 20, 15, 45, and 60 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  The average pure 
tone threshold for the right ear was 35.  Pure tone 
thresholds in the left ear were 15, 20, 55, 55, and 60 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 49.  Speech recognition scores 
were 96 percent in the right ear and 94 percent in the left 
ear.  The examiner noted that the right ear reflected a 
mildly moderate sloping sensorineural hearing loss at 3000 to 
6000 hertz.  The left ear revealed a mild to moderate sloping 
sensorineural hearing loss at 1500 to 8000 hertz.  

The most contemporaneous audiometric studies were conducted 
in February 2002 by the VA and correlate to auditory acuity 
numeric designation I in the right ear, and auditory acuity 
numeric designation I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  Moreover, results of the May 2001 VA audiometric 
evaluation also correlate to auditory acuity numeric 
designation I in the right ear and auditory acuity numeric 
designation I in the left ear.  These numeric designations in 
combination correspond to a noncompensable evaluation.  See 
38 C.F.R. § 4.85, Table VII, Code 6100.  The assignment of a 
disability rating for hearing impairment is derived from a 
mechanical application of the rating schedule to the specific 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principii, 3 Vet. App. 345 
(1992).  The application of the rating schedule to the test 
results clearly demonstrates that a compensable schedular 
rating is not warranted by the evidence of record since 
service connection was granted.  The fact that the veteran 
wears hearing aids does not affect his rating, as the rating 
schedule makes a proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

